DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/03/2022 has been entered.
This Office Action is in response to the amendment filed on 01/03/2022 after the PTAB Decision dated 11/03/2021, which affirmed the Examiner’s Rejection of claims 1-4, 12-13, 19-25, and 33-34 under 35 U.S.C. § 103. 
Response to Arguments
The rejection of claims 1-38 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-18 and 22-38 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Nori et al. (US 2012/0324069; Hereinafter “Nori”) in view Nakano et al. (US 2018/0070262; Hereinafter Nakano) in view of Neogi et al. (US 2017/0257424; Hereinafter “Neogi”) and in view of Nakao et al. (US 2013/0128784; Hereinafter “Nakao”). However, none of Nori, Nakano, Neogi, and Nakao teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 22. For example, none of the cited prior art  “wherein an association between a container of the plurality of containers and one of the different network slices comprises one or more of: using a dedicated access point name (APN) for the network slice; and using encrypted communication between the container and the network slice via a shared access point name (APN).” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437